



    




Prepared By:    Nathan M. Eisler, Esquire                     Tax Parcel
Number:_________
Luskin, Stern & Eisler LLP
Eleven Times Square
New York, New York 10036


Record and Return to:    Nathan M. Eisler, Esquire
Luskin, Stern & Eisler LLP
Eleven Times Square
New York, New York 10036


MORTGAGE AND SECURITY AGREEMENT


THIS MORTGAGE SECURES FUTURE ADVANCES
THIS MORTGAGE AND SECURITY AGREEMENT (“Mortgage”) is made as of this 28th day of
March, 2013, by HOOPER HOLMES, INC., a New York corporation (“Mortgagor”), in
favor of KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership
(“Lender”).
BACKGROUND


A.In accordance with the terms of that certain Revolving Agreement dated as of
February 28, 2013 between Lender and Mortgagor (as the same may be amended,
modified, supplemented, extended and/or renewed, the “Loan Agreement”), Lender
has agreed to extend to Mortgagor a revolving line of credit in the maximum
principal amount of Ten Million Dollars ($10,000,000.00).


B.Mortgagor's obligation to repay the above-described credit facility is
evidenced by Mortgagor's promissory note dated February 28, 2013 in the face
amount of Ten Million Dollars ($10,000,000.00) (as the same may be amended,
modified, supplemented, extended and/or renewed from time to time, the “Note”).


C.References to defined terms in this Mortgage may be found in Section 37
hereof. All capitalized terms used herein which are not otherwise defined shall
have the meanings given such terms in the Loan Agreement.


--------------------------------------------------------------------------------




NOW, THEREFORE, Mortgagor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, agrees as follows:
1.Granting Clause. As security for the Secured Indebtedness, Mortgagor
mortgages, transfers, assigns, pledges, grants, bargains, sells, conveys,
aliens, releases and confirms unto Lender all that certain property located in
Bernards Township, Somerset County, New Jersey, tax block 94 lot 59, as more
fully described in Exhibit “A” attached hereto (the “Premises”), together with
all present and future:
(a)buildings and improvements erected thereon, and alterations, additions and
improvements thereto and all cash and non-cash proceeds thereof (collectively,
the “Improvements”);


(b)easements, rights of way, streets, alleys, passage ways, water, water
courses, mineral rights, rights, liberties, privileges, hereditaments and the
appurtenances belonging or in any way appertaining thereto (collectively, the
“Appurtenances”);


(c)reversions, remainders, rents, income, proceeds, issues, profits, fees,
payments, grants, franchises, rights, concessions and operating privileges
derived from or received in connection with all purposes for which the Premises
and Improvements might be employed and all cash and non-cash proceeds thereof
(collectively, the “Rents”);


(d)building materials, machinery, apparatus, equipment, fittings, furniture,
fixtures and articles of personal property located on, about, under or in the
Premises or the Improvements, without regard to whether the same may be affixed
to the Premises or Improvements, and used or usable in connection with any
present or future operation of the Improvements, including but not limited to
all heating, electrical, air conditioning, ventilating, lighting, laundry,
incinerating and power equipment, computers, computer equipment and all other
property incidental thereto, engines, pipes, pumps, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
communications apparatus, appliances, furnishings, carpeting, cabinets,
partitions, ducts and compressors and all parts and accessories therefor and all
substitutions and replacements thereof, and the cash and non-cash proceeds of
all of the foregoing, including but not limited to the proceeds of any policy or
policies of insurance thereon (collectively, the “Building Equipment”);


(e)awards, decrees, condemnation or other proceeds and settlements made to or
for the benefit of Mortgagor by reason of any damage to, destruction of or
taking of the Premises or any part thereof or any Improvements or any Building
Equipment, whether such award shall be made by reason of the exercise of the
right of eminent domain or otherwise, or by any public or private authority,
tribunal, corporation or other entity or by any natural person and all cash and
non-cash proceeds thereof (collectively, the “Awards”); and


(f)contracts, licenses, permits, approvals, registration, product and
manufacturer warranties, guarantees and service agreements, including all
manuals, policies, instructions and other documents in connection with the same
in favor of Mortgagor or by and between Mortgagor and any and all boards,
agencies, departments, governmental or other parties of any kind, relating,
directly or indirectly to the Premises, Building Equipment, Improvements,
Appurtenances, Rents or Awards and all cash and non-cash proceeds thereof
(collectively, the “Licenses”).


--------------------------------------------------------------------------------




Lender and its successors and assigns shall have and hold the Premises with the
Improvements, Appurtenances, Rents, Building Equipment, Awards, Licenses, and
all other property hereby mortgaged, with all appurtenances thereto forever. All
of the property of whatever kind described in or covered by this Mortgage may be
hereinafter referred to collectively as the “Mortgaged Property”.
2.Defeasance. Lender agrees that if Mortgagor shall promptly pay or cause to be
paid to Lender the Secured Indebtedness, and shall perform or cause to be
performed all the other terms, conditions, agreements and provisions contained
in the Loan Documents (other than contingent indemnification obligations not yet
due and payable under Section 10.12 of the Loan Agreement), all without fraud or
delay or deduction or abatement of anything or for any reason and Lender shall
not have any obligation, agreement or commitment to advance any sums to
Mortgagor, then this Mortgage and the estate hereby granted shall cease,
terminate and become void.


3.Secured Indebtedness. This Mortgage secures the full and timely payment and
performance of:


(a)the Obligations; and


(b)all Future Advances and the full and timely payment, performance and
discharge of all other obligations or undertakings now or hereafter made by or
for the benefit of Mortgagor, including any guaranty or surety obligations of
Mortgagor and the undertakings of Mortgagor to immediately pay to Lender the
amount of any overdraft on any deposit account maintained with Lender; and


(c)any and all (i) obligations, costs or expenses assumed or incurred by Lender
in connection with any of the Secured Indebtedness; (ii) advances Lender may
make or become obligated to make for the protection of the security hereby
given, including, without limitation, the unpaid balances of advances made with
respect to the Mortgaged Property for the payment of taxes, assessments,
maintenance charges, insurance premiums and costs incurred for the protection of
the Mortgaged Property or the lien of this Mortgage; and all expenses incurred
by Lender by reason of an Event of Default by Mortgagor hereunder; and (iii) all
advances Lender may make to pay toward all or part of the cost of completing any
erection, construction, alteration or repair of any part of the Mortgaged
Property.


All of the obligations, indebtedness and undertakings described in this Section
3 may be referred to collectively as the “Secured Indebtedness”.
IT IS THE EXPRESS INTENT OF MORTGAGOR THAT THE MORTGAGED PROPERTY SHALL SECURE
NOT ONLY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT ALSO ALL OTHER PRESENT
AND FUTURE OBLIGATIONS OF MORTGAGOR TO LENDER.
4.Future Advances. As used herein, the term “Future Advances” shall mean (a) any
and all future loans, reborrowings, extensions of credit or other financial
accommodations to or for the credit of Mortgagor or to third parties upon the
surety, guaranty, endorsement or other accommodations of Mortgagor, regardless
of the amount, the purpose for which such debt may be created and whether any
reference is made to this Mortgage therein; and (b) any and all future
obligations, indebtedness and/or liabilities of Mortgagor to Lender hereafter
incurred, due or owing under the provisions of any of the Loan Documents.


5.Default Rate. As used herein, the term “Default Rate” shall have the meaning
given such term in the Loan Agreement.


--------------------------------------------------------------------------------


6.Warranty of Title. Mortgagor represents that (a) Mortgagor lawfully holds
indefeasible fee simple title to the Mortgaged Property, free of any liens,
claims, encumbrances and/or restrictions, except for title exceptions
substantially similar to those contained in Title Policy Number 72307-77229392,
issued by Chicago Title Insurance Company; (b) this Mortgage creates a valid and
enforceable first priority lien against and security interest in the Mortgaged
Property subject only to the aforesaid title exceptions (if any); and (c)
Lender, subject to Mortgagor's right of possession prior to an Event of Default,
shall quietly enjoy and possess the Mortgaged Property. Mortgagor covenants to
preserve such title and the validity and priority of the lien and security
interest hereof and shall forever warrant and defend the same unto Lender
against the claims of all persons and parties whatsoever.


7.Security Agreement. This Mortgage constitutes a security agreement under the
Uniform Commercial Code as adopted and existing from time to time in the State
of New Jersey (the “Code”). Mortgagor grants to Lender a security interest in
and lien upon all that property included within the term “Mortgaged Property”
which might otherwise be deemed personal property under the Code, together with
all cash and non-cash proceeds of such personal property. Upon filing this
Mortgage in the appropriate offices, this Mortgage shall also be effective as a
financing statement filed as a fixture filing in such offices with respect to
such personal property.


8.Payment of Secured Indebtedness. Mortgagor will pay, or cause to be paid, when
due the Secured Indebtedness, together with interest thereon, at the times and
in the manner as provided in and by the Loan Documents.


9.Compliance with Terms. Mortgagor will promptly and faithfully observe and
perform, or cause to be observed and performed, all the terms, covenants and
provisions contained herein and in any of the Loan Documents.


10.Taxes, Rents and Other Charges. Mortgagor will pay, prior to the time when
interest or penalties commence to accrue thereon, all taxes, sewer and water
rents, other claims and charges, including charges in lieu of taxes, owing to
all federal, state and local agencies, boards, bureaus and departments
(collectively the “Governmental Authority”). Within thirty (30) days after the
payment of each of the foregoing, Mortgagor will produce to Lender receipts or
other satisfactory evidence of such payment.
  
11.Insurance. Mortgagor will carry adequate insurance issued by an insurer
acceptable to Lender, in amounts acceptable to Lender (at least adequate to
comply with any co-insurance provisions) and against all such liability and
hazards as are usually carried by entities engaged in the same or a similar
business similarly situated or as may be required by Lender, and in addition,
will carry business interruption insurance in such amounts as may be required by
Lender. Mortgagor shall carry insurance in the full insurable value of the
Mortgaged Property and cause Lender to be named as insured mortgagee with
respect to all real property, loss payee (with a lender's loss payable
endorsement) with respect to all personal property, and additional insured with
respect to all liability insurance, as its interests may appear, with thirty
(30) days' notice to be given Lender by the insurance carrier prior to
cancellation or material modification of such insurance coverage.


--------------------------------------------------------------------------------




Mortgagor shall cause to be delivered to Lender the insurance policies therefor
or in the alternative, evidence of insurance and at least thirty (30) days prior
to the expiration of any such insurance, additional policies or duplicates
thereof or in the alternative, evidence of insurance evidencing the renewal of
such insurance and payment of the premiums therefor. Mortgagor shall direct all
insurers that in the event of any loss thereunder or the cancellation of any
insurance policy, the insurers shall make payments for such loss and pay all
returned or unearned premiums directly to Lender and not to Mortgagor and Lender
jointly.
In the event of any loss, Mortgagor will give Lender immediate notice thereof
and Lender may make proof of loss whether the same is done by Mortgagor. Lender
is granted a power of attorney by Mortgagor with full power of substitution to
file any proof of loss in Mortgagor's or Lender's name, to endorse Mortgagor's
name on any check, draft or other instrument evidencing insurance proceeds, and
to take any action or sign any document to pursue any insurance loss claim. Such
power being coupled with an interest is irrevocable.
In the event of any loss, Lender, at its option, may (a) retain and apply all or
any part of the insurance proceeds to reduce, in such order and amounts as
Lender may elect, the Secured Indebtedness, or (b) disburse all or any part of
such insurance proceeds to or for the benefit of Mortgagor for the purpose of
repairing or replacing the Mortgaged Property after receiving proof satisfactory
to Lender of such repair or replacement, in either case without waiving or
impairing the Secured Indebtedness or any provision of this Mortgage. Any
deficiency thereon shall be paid by Mortgagor to Lender upon demand. Mortgagor
shall not take out any insurance without having Lender named as loss payee or
additional insured thereon. Mortgagor shall bear the full risk of loss from any
loss of any nature whatsoever with respect to the Mortgaged Property.
Notwithstanding the foregoing, in the event that Mortgagor suffers a casualty
Loss and desires to use the proceeds of its casualty loss insurance to repair or
replace the damaged Mortgaged Property, Mortgagee will permit Mortgagor to
utilize the proceeds of such insurance solely to repair or replace such damaged
Mortgaged Property provided that: (a) the proceeds of such casualty insurance do
not exceed $1,000,000.00 individually or in the aggregate with all casualty
insurance proceeds received by Mortgagor at any time after the date hereof, (b)
Mortgagor confirms to Mortgagee in writing that it intends to continue its
business operations and has business interruption insurance in effect providing
for the payment of proceeds in amounts acceptable to Mortgagee, (c) Mortgagor
submits to Lender its business plan for operations after such casualty loss,
which plan must be in form and content satisfactory to Mortgagee, (d) Mortgagee,
will hold such insurance proceeds and will disburse such proceeds upon receipt
by Mortgagee of evidence satisfactory to Mortgagee that such proceeds will be
used to repair or replace such damaged Mortgaged Property as required above, (e)
disbursement of proceeds will be in compliance with such procedures as Mortgagee
may require, (f) no Default or Event of Default has occurred and is continuing,
and (g) such loss does not occur within twelve (12) months before the Revolving
Credit Termination Date.
In the event of foreclosure of this Mortgage or other transfer of title to the
Mortgaged Property in extinguishment of all or any part of the Secured
Indebtedness, all right, title and interest of Mortgagor to any insurance
policies then in force covering the Mortgaged Property shall pass to the
transferee of the Mortgaged Property.


--------------------------------------------------------------------------------




12.Escrow Deposits. At any time following the occurrence of an Event of Default,
Mortgagor will deposit with Lender monthly, if so requested by Lender in
writing, (a) a sum equal to one-twelfth (1/12) of the annual taxes, sewer and
water rents, and such other claims and charges as may be assessed or levied by
any Governmental Authority on or against the Mortgagor or the Mortgaged
Property, including charges in lieu of taxes; and (b) such amounts as shall be
necessary to create a fund adequate to pay the premiums on all insurance
required herein prior to expiration of the current policies. Unless otherwise
required by law, Lender shall have no obligation to pay interest to Mortgagor on
such escrow deposits. It is intended that not later than one month prior to the
respective dates on which the premiums shall be due and payable and the real
property taxes shall last be due and payable without interest or penalty, and
provided no Event of Default shall have occurred and no event shall have
occurred which, with the giving of notice or the passage of time or both would
become an Event of Default, such sums shall be applied to the payment of the
item or items in respect of which such amounts were deposited or, at Lender's
option, to the payment of such items in such order of priority as Lender shall
determine, as the same become due and payable, and Mortgagor shall make
available to Lender proper bills therefor. If Mortgagor is required to have
deposited such sums with Lender and the amount then held by Lender on deposit
shall be insufficient to pay such premiums or taxes, Mortgagor, upon demand,
shall pay to Lender any amount necessary to make up such deficiency. If an Event
of Default shall have occurred and remains uncured, Lender may, at its option,
apply the amounts then deposited with Lender, or any part thereof, in payment of
the Secured Indebtedness. Nothing contained in this Section 12 shall be deemed
to affect any right or remedy of Lender under any other provisions of this
Mortgage or of any statute or rule of law to pay any such items and to add the
amount of the payment, with interest, as herein provided, to the Secured
Indebtedness, and to require payment thereof on demand. If, when making any
assignment of this Mortgage, the then mortgagee shall pay over to its assignee
the then balance of the deposits made by Mortgagor under this Section 12, such
assigning mortgagee shall have no further obligation to Mortgagor for the proper
application of such deposits.


13.Maintenance of Mortgaged Property. Mortgagor (a) shall maintain the Mortgaged
Property in good repair and order; (b) shall not remove from the Premises or
Improvements, any Building Equipment or any other property of any nature covered
by the lien or security interest granted by this Mortgage, unless such Building
Equipment is replaced with comparable Building Equipment of equal or greater
value acceptable to Lender; (c) shall not make, install or permit to be made or
installed any alterations, additions or improvements of any nature to or in the
Mortgaged Property that negatively affect the value of the Mortgaged Property or
are structural in nature without obtaining the prior written consent of Lender
and without obtaining insurance thereon; and (d) shall not commit or suffer any
waste of the Mortgaged Property or make any change in the use thereof which will
in any way increase the risk of fire or other hazard or that may impair the
security of this Mortgage.


14.[Reserved].


15.Compliance with Laws. Mortgagor shall comply with all laws, ordinances,
regulations, agreements, covenants, conditions, contracts, declarations,
easements, licenses and restrictions affecting the Mortgaged Property, or any
part thereof and will not suffer or permit any violation thereof.
 
16.Maintenance and Preservation of Easements. Mortgagor will do or cause to be
done all things necessary to preserve intact and unimpaired any and all
easements, appurtenances, rights of way and other interests and rights in favor
of, or constituting any portion of, the Mortgaged Property.


--------------------------------------------------------------------------------


17.Other Liens. Mortgagor will not create, incur, assume or suffer to exist any
mortgage, lien, charge, security interest or other encumbrance upon the
Mortgaged Property, or any part thereof, other than the liens and security
interests created hereby, liens and security interests in favor of Lender and
the liens approved or permitted herein (if any), or in the Loan Agreement,
without the prior written consent of Lender, which consent Lender may withhold
in its sole discretion.


In the event that the Mortgaged Property, or any part thereof, is now or
hereafter subject to any other mortgage, lien, charge, security interest or
other encumbrance, with respect to which Mortgagor shall have received Lender's
prior written consent as required herein (the “Approved Mortgage”):
(a)Mortgagor will pay the principal, interest and all other sums due and payable
with respect to such Approved Mortgage on or before the applicable due date, and
will comply with all of the other terms, covenants and conditions thereof;


(b)Mortgagor will forward to Lender a copy of the check or other evidence of
each payment in connection with the Approved Mortgage;


(c)Without the prior written consent of Lender, Mortgagor will not enter into
any modification, amendment, agreement or arrangement pursuant to which
Mortgagor is granted any forbearance or indulgence (as to time or amount) in the
payment of any principal, interest or other sums due in accordance with the
terms and provisions of the Approved Mortgage;


(d)Mortgagor will obtain the agreement of the holder, from time to time, of any
Approved Mortgage, to send Lender copies of all notices with respect thereto;


(e)Mortgagor will notify Lender promptly of the receipt of any notice given by
the holder of any Approved Mortgage and will forward to Lender a copy of such
notice; and


(f)Mortgagor acknowledges and agrees that Lender has the right to deliver to the
holder of the Approved Mortgage written notice of the existence of this Mortgage
intended to effect the priority of the lien of such prior mortgage with respect
to future advances thereunder.


--------------------------------------------------------------------------------




18.Condemnation. Mortgagor shall notify Lender promptly upon receiving any
notice of commencement of any proceedings for the condemnation or other taking
of any or all of the Mortgaged Property and shall permit Lender to participate
in such proceedings and to receive all proceeds payable to Mortgagor as an award
or in settlement, up to the amount of the Secured Indebtedness. Mortgagor hereby
appoints Lender attorney-in-fact for Mortgagor (which appointment, being coupled
with an interest, shall be irrevocable) (a) to collect and receive any such
awards, damages, payments and compensation from the authorities making the same,
(b) to give receipts and acquittances therefor and (c) to institute, appear in
and prosecute any proceeding therefor in the event Mortgagor fails to take such
action. All sums collected by or paid to Lender, net of any costs, including
attorney's fees, incurred by Lender in collecting the same may be (i) applied by
Lender, in such order of priority as Lender shall determine, to the Secured
Indebtedness, whether or not then due and payable, or (ii) paid or made
available by Lender to Mortgagor, on such terms as Lender may specify, without
Lender thereby waiving or impairing any equity or lien, under and by virtue of
this Mortgage, as a result of any such taking, alteration of grade or other
injury to or decrease in value of the Mortgaged Property. If, prior to the
receipt by Lender of said sums, the Mortgaged Property shall have been sold on
foreclosure of this Mortgage, Lender shall have the right, whether or not a
deficiency judgment on the Secured Indebtedness shall have been sought,
recovered or denied, to receive said sums to the extent of the Secured
Indebtedness remaining unsatisfied after such sale, with interest thereon at the
Default Rate and to receive costs and expenses, disbursements, including
attorney's fees, incurred by Lender in connection with the collection of said
sums.


Notwithstanding the foregoing, in the event of a Condemnation where the amount
to be paid to Mortgagor as an award or in settlement thereof does not exceed
$1,000,000.00 individually or in the aggregate with all amounts received by
Mortgagor as an award or in settlement for any and all Condemnations that occur
at any time after the date hereof, Mortgagee will permit Mortgagor to utilize
the proceeds of such Condemnation solely to restore or replace the Mortgaged
Property provided that: (a) Mortgagor confirms to Mortgagee in writing that it
intends to continue its business operations and has business interruption
insurance in effect providing for the payment of proceeds in amounts acceptable
to Mortgagee, (b) Mortgagor submits to Lender its business plan for operations
after such Condemnation, which plan must be in form and content satisfactory to
Mortgagee, (c) Mortgagee, will hold such Condemnation proceeds and will disburse
such proceeds upon receipt by Mortgagee of evidence satisfactory to Mortgagee
that such proceeds will be used to restore or replace the Mortgaged Property as
required above, (d) disbursement of Condemnation proceeds will be in compliance
with such procedures as Mortgagee may require, (e) no Default or Event of
Default has occurred and is continuing, and (f) such Condemnation does not occur
within twelve (12) months before the Revolving Credit Termination Date.


--------------------------------------------------------------------------------


19.Leases.
  
(a)Assignment of Leases. Subject to any assignment which may have priority over
the assignment set forth in this Section 19, Mortgagor hereby absolutely and
unconditionally assigns and transfers to Lender the Leases (as hereinafter
defined) and all rents, income, issues, profits, security deposits and other
benefits to which Mortgagor may now or hereafter be entitled from the Premises
or the Mortgaged Property or in connection with the Leases (collectively, the
“Property Income”). Mortgagor shall not otherwise assign, transfer or encumber
in any manner the Leases or the Property Income or any portion thereof.
Mortgagor shall have a license to collect and use the Property Income as the
same becomes due and payable so long as no Event of Default has occurred, but
may not collect any Property Income more than thirty (30) days in advance of the
date the same becomes due. The assignment in this Section 19 shall constitute an
absolute and present assignment of the Leases and the Property Income, and not
an assignment for security, and the existence or exercise of the Mortgagor's
conditional license to collect Property Income shall not operate to subordinate
this assignment to any subsequent assignment. The exercise by Lender of any of
its rights or remedies under this Section 19 shall not be deemed or construed to
make Lender a mortgagee-in-possession.


(b)Restrictions on Leasing. Mortgagor shall (i) not execute any lease for all or
any portion of the Premises (a “Lease”) which shall not have been submitted to
and approved by Lender, (ii) not alter, modify or change the terms of any Lease
except in the ordinary course of business and provided such alteration,
modification or change does not have a material adverse financial effect on
Mortgagor, (iii) not give any consent or exercise any option except in the
ordinary course of business and provided such consent or option does not have a
material adverse financial effect on Mortgagor or unless required by the terms
of any Lease approved by Lender, (iv) not cancel or terminate any Lease or
accept a surrender thereof except in the event of default by the tenant
thereunder, (v) not consent to any assignment of or subletting under any Lease,
unless the same shall be in accordance with its terms and such terms have been
approved by Lender, (vi) not collect any of the rents, income and profits
arising or accruing under any Leases or from the Premises for more than one (1)
month in advance of the time when the same shall become due, (vii) not execute
any other assignment of Mortgagor's interest in the Leases or any assignment of
rents arising or accruing from the Leases or from the Premises; (viii) observe
and promptly and faithfully perform or cause to be performed in all material
respects all of the covenants, conditions and agreements contained in all
Leases, (ix) at all times do all things reasonably necessary in the exercise of
sound business judgment to compel performance by the lessee under each Lease of
all obligations, covenants and agreements by such lessee to be performed
thereunder, (x) not do or permit to be done anything to impair the security of
any Lease, (xi) following and during the continuation of an Event of Default, at
Lender's request, assign and transfer to Lender any and all subsequent Leases
upon all or any part of the Premises, and (xii) execute and deliver at the
reasonable request of Lender all such further assurances and assignments in the
Premises as Lender shall from time to time require. None of the foregoing
restrictions set forth in clauses (i) through (vii) of this Section shall be
done or suffered to be done without in each instance obtaining the prior written
consent of Lender, which shall not be unreasonably withheld, conditioned or
delayed, and any of such acts done without the prior written consent of Lender
shall be null and void.


(c)Tenant Estoppel Certificates. If any of the Leases provide for the giving by
the lessee thereunder of certificates with respect to the status of such Leases,
or if any of the Leases are silent as to this issue, Mortgagor shall exercise
Mortgagor's right to request such certificates or use Mortgagor's good faith
efforts to obtain such certificates within ten (10) days of any demand therefor
by Lender, provided, however, that Lender shall not make such demand more than
twice in any calendar year.


--------------------------------------------------------------------------------


(d)Copies of Leases. Within ten (10) days of any such request, Mortgagor shall
submit to Lender or Lender's counsel true and complete copies of all Leases for
the Mortgaged Property including all amendments thereto or extensions thereof,
and any guarantees thereof.
 
20.Right to Remedy. In the event Mortgagor should fail to perform any of its
obligations hereunder or under any of the other Loan Documents, including,
without limitation, fail to (a) pay any taxes, water and sewer rents,
assessments, charges, claims, costs, expenses or fees required to be paid under
the terms of this Mortgage, (b) maintain insurance as required herein, or (c)
make all necessary repairs to the Mortgaged Property as required herein, Lender
may advance sums on behalf of Mortgagor to remedy such failure, including,
without limitation, payment of any taxes, water and sewer rents, assessments,
charges, claims, costs, expenses, fees, insurance premiums and repairs without
prejudice to the right of enforcement of the Loan Documents. Mortgagor shall
immediately reimburse Lender for any sums advanced by Lender on Mortgagor's
behalf.


21.Sums Advanced by Lender. Any sums advanced by Lender for the payment of any
repairs, insurance premiums, taxes, water and sewer rents, assessments, charges,
claims, costs, expenses, fees and any other sums advanced by Lender in any way
connected with the Mortgaged Property or any of the Loan Documents shall be
added to and become a part of the Secured Indebtedness, and repayment thereof,
together with interest thereon at the Default Rate from the date of the
respective expenditure, may be enforced by Lender against Mortgagor at any time.


22.Stamps and Taxes. If at any time any Governmental Authority shall require
internal revenue stamps on all or any part of the Loan Documents or the Secured
Indebtedness, Mortgagor shall pay for same upon demand. If Mortgagor fails to
make such payment within fifteen (15) days after demand for same, Lender may pay
for such stamps. If any law or ordinance adopted hereafter imposes a tax on
Lender with respect to the Mortgaged Property, the value of Mortgagor's equity
therein, the amount of the indebtedness secured hereby or this Mortgage, Lender
shall have the right at its election, from time to time, to give Mortgagor
thirty (30) days written notice to pay the Secured Indebtedness, whereupon the
Secured Indebtedness shall become immediately due, payable and collectible at
the expiration of such period of thirty (30) days, without further notice or
demand. However, if prior thereto, lawfully and without violation of usury laws,
Mortgagor has paid any such tax in full as the same became due and payable, such
notice shall be deemed to have been rescinded with respect to any right of
Lender hereunder arising by reason of the tax so paid.


23.Representations and Warranties. Mortgagor represents and warrants that:
(a)No notice of taking of any of the Mortgaged Property by eminent domain or
condemnation has been received by Mortgagor or its agents, servants or employees
and neither Mortgagor nor its agents, servants or employees has knowledge that
any such taking or condemnation is contemplated.


(b)All existing leases are listed in Exhibit “B” attached hereto and Mortgagor
has heretofore given Lender an original executed or true copy of all of the
existing leases relating to the Mortgaged Property, accompanied in each case by
all related documents.


(c)All Licenses have been issued, are in full force and effect and all appeal
periods applicable thereto have expired without appeal having been taken; and
the current and proposed uses of the Mortgaged Property comply with all
applicable zoning laws and other statutes, ordinances, rules and regulations of
all governmental authorities having jurisdiction.


--------------------------------------------------------------------------------


(d)All Licenses are in full force and effect on the date hereof and are not
subject to any defenses, set-offs or counterclaims whatsoever;


(e)All Licenses are fully assignable and Lender may exercise and enjoy all
rights and powers granted herein without the necessity of obtaining any consent
or approval of any other party; and


(f)None of the Mortgaged Property has been damaged by fire or other casualty
which has not now been fully restored.


24.Notices. In addition to any notice requirements contained elsewhere in this
Mortgage or any of the other Loan Documents, Mortgagor shall notify Lender of
the occurrence of any of the following:


(a)A fire or other casualty causing damage to any portion of the Mortgaged
Property;


(b)Receipt of notice of condemnation or intended condemnation of any portion of
the Mortgaged Property;


(c)Receipt of notice from any government or quasi-governmental authority
asserting that the present or proposed development, structure, use or occupancy
of the Mortgaged Property constitutes a violation of or noncompliance with any
applicable law, statute, code, ordinance, rule or regulation promulgated or
enforced by such authority;


(d)Receipt of any default or acceleration notice from the holder of any lien or
security interest in the Mortgaged Property;


(e)Commencement of any litigation affecting the Mortgaged Property, Mortgagor or
any guarantor of the Secured Indebtedness; or


(f)Receipt of any default or termination notice from any tenant of the Mortgaged
Property.


25.Events of Default. Each of the following shall constitute an event of default
hereunder (an “Event of Default”):


(a)If there shall occur an Event of Default under the Loan Agreement or under
any of the other Loan Documents.


(b)If Mortgagor shall fail to maintain and deliver to Lender any and all
policies of insurance herein required.


(c)The failure of Mortgagor to duly perform or observe any obligation, covenant
or agreement contained in Section 10 or 13 and each such failure continues
unremedied for a period of ten (10) days, provided that, in the event such
failure is incapable of remedy or was willfully caused or permitted by
Mortgagor, Mortgagor shall not be entitled to any grace period hereunder.


(d)If Mortgagor shall fail to observe or perform any of the other terms,
covenants or conditions of this Mortgage not otherwise specifically constituting
an Event of default under this Section 25.


--------------------------------------------------------------------------------




(e)If there shall occur an event of default under any other mortgage encumbering
the Premises or any document collateral thereto.


(f)If there shall be any sale, lease, transfer or other disposal (whether
voluntarily or by operation of law) of all, substantially all, or any portion of
the Mortgaged Property or an interest therein without the prior written consent
of Lender.


(g)If Lender receives notice from any party that is intended to terminate, limit
or affect in any manner the indebtedness secured by this Mortgage or the lien
priority hereof.
Any Event of Default under this Mortgage shall constitute a default under any
other mortgage from Mortgagor to Lender, under the Loan Documents and under any
other agreement between Mortgagor and Lender.
26.Remedies. Upon the occurrence of an Event of Default, at the option of
Lender, all of the Secured Indebtedness shall become immediately due and
payable. In such event, Lender may forthwith and without demand exercise any one
or more of the following rights and remedies in addition to any of the rights or
remedies provided herein or in any other Loan Documents or such rights and
remedies otherwise available to Lender at law or in equity, without further
stay, any law, usage or custom to the contrary notwithstanding:


(a)Take possession of the Mortgaged Property and exercise with respect thereto
all rights of a mortgagee-in-possession.


(b)Collect all proceeds from agreements of sale with respect to the Mortgaged
Property and revoke Mortgagor's license to collect all rentals from the
Mortgaged Property and, after deducting all costs of collection and
administration expenses, apply the net proceeds or rentals to the payment of
taxes, water and sewer rents, charges and claims, insurance premiums and all
other carrying charges, maintenance, repair or restoration of the Mortgaged
Property, or on account and in reduction of the principal, interest or both of
the Secured Indebtedness, in such order and amounts as Lender, in Lender's sole
discretion, may elect.


(c)Institute any appropriate action or proceeding to foreclose this Mortgage and
may proceed therein to judgment and execution for all sums secured by this
Mortgage.


(d)Exercise each and every right available to it as a secured party under the
Uniform Commercial Code as enacted in the State of New Jersey.


(e)Exercise each and every right granted to it hereunder, under any of the other
Loan Documents at law or in equity.


(f)Exercise any and all rights and remedies of Mortgagor under the Licenses,
without any interference or objection from Mortgagor.


(g)As it deems necessary, effect new Licenses, cancel or surrender existing
Licenses, alter or amend the terms of and renew existing Licenses and make
concessions to any third party in connection therewith.


--------------------------------------------------------------------------------




(h)Have a receiver appointed to enter into possession of the Mortgaged Property
to collect the earnings, revenues, rents, issues, profits and income derived
therefrom and apply the same as the court may direct. Lender shall be entitled
to the appointment of a receiver without the necessity of proving either the
inadequacy of the security or the insolvency of Mortgagor or any other person
who may be legally or equitably liable to pay the Secured Indebtedness and
Mortgagor and each such person shall be deemed to have waived such proof and to
have consented to the appointment of such receiver.


(i)Construct improvements upon the Mortgaged Property or cause repairs to be
made to or otherwise alter any present or existing improvements thereon.


27.Remedies Cumulative. All rights and remedies hereby granted or otherwise
available to Lender shall be cumulative and concurrent; may be pursued singly,
successively or together at Lender's sole option; and may be exercised from time
to time and as often as occasion therefor shall occur until the Secured
Indebtedness is paid in full. Lender may resort to any security it holds in such
order and manner as Lender sees fit and may sell at any foreclosure sale on this
Mortgage the Premises, Improvements and Building Equipment in one parcel or in
such parcels as Lender in its sole discretion elects so to do and such
foreclosure sale shall pass title to all such property.


28.No Release. No extension or indulgence granted to Mortgagor, no alteration,
change or modification hereof or of any other Loan Document consented or agreed
to by Lender and no other act or omission of Lender, including the taking of
additional security or the release of any security, shall constitute a release
of the lien and obligation of this Mortgage or be interposed as a defense
against the enforcement of this Mortgage, except for an act of Lender that
constitutes an express, effective release and satisfaction of the Secured
Indebtedness.


29.Modification. This Mortgage may not be changed orally or by any course of
dealing between Mortgagor and Lender, but only by an agreement in writing duly
executed on behalf of the party against whom enforcement of any waiver, change,
modification or discharge is sought.


30.Further Assurances. Mortgagor shall provide Lender from time to time on
request by Lender with such mortgages, agreements, financing statements and
additional instruments, documents or information as Lender may in its discretion
deem necessary or advisable to protect, perfect and/or maintain the liens and
security interests in the Mortgaged Property. Mortgagor hereby authorizes and
appoints Lender as Mortgagor's attorney-in-fact (which appointment, being
coupled with an interest, is irrevocable) with full power of substitution, to
execute on Mortgagor's behalf and file at Mortgagor's expense such mortgages,
financing statements and amendments thereto, in those public offices deemed
necessary or appropriate by Lender to establish, maintain and protect a
continuously perfected lien and security interest in the Mortgaged Property.


31.Communications and Notices. All notices, requests and other communications
made or given in connection with the Loan Documents shall be given in accordance
with the notice provisions of the Loan Agreement.


32.Construction. The use of the words “Mortgagor” or “Lender” shall be deemed to
include the successors and assigns of the party or parties permitted pursuant to
the Loan Agreement. The use of any gender shall include all genders. The
singular number shall include the plural, or the plural the singular, as the
context may require. Wherever in this Mortgage Lender's consent or approval is
required or permitted, such consent or approval shall be at the sole and
absolute discretion of Lender.


--------------------------------------------------------------------------------


33.Invalid Provisions Disregarded. If any term or provision of this Mortgage or
the application thereof to any particular circumstances shall to any extent be
invalid or unenforceable, the remainder of this Mortgage or the application of
such terms or the provision to persons or circumstances other than those to
which it is held invalid or unenforceable shall not be affected thereby and each
term and provision of this Mortgage shall be valid and be enforced to the
fullest extent permitted by law.


34.Applicable Law. This Mortgage and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the jurisdiction in which the Premises
is situated, notwithstanding any conflict-of-laws doctrines of such state or
other jurisdiction to the contrary, and without the aid of any canon, custom or
rule of law requiring construction against the draftsman. This Mortgage has been
accepted by Lender in the State of New York.


35.Captions. The captions appearing in this Mortgage are inserted solely for
convenience of reference and shall not constitute a part of this Mortgage, nor
shall they in any way affect its meaning, construction or effect.


36.No Beneficiaries. The rights and remedies of this Mortgage shall not inure to
the benefit of any third party other than the successors or assigns of Lender
permitted pursuant to the Loan Agreement.


37.Defined Terms. Defined terms in this Mortgage may be found in the following
Paragraphs, Recitals and Sections:
(a)Approved Mortgage - Section 17
(b)Appurtenances - Section 1(b)
(c)Awards - Section 1(e)
(d)Building Equipment - Section 1(d)
(e)Code - Section 7
(f)Default Rate - Section 5
(g)Event of Default - Section 25
(h)Future Advances - Section 4
(i)Governmental Authority - Section 10
(j)Improvements - Section 1(a)
(k)Lease - Section 19(b)
(l)Lender - First Paragraph
(m)Licenses - Section 1(f)
(n)Loan Agreement - Recital A
(o)Loan Documents - Recital C
(p)Mortgaged Property - Section 1
(q)Mortgage - First Paragraph
(r)Mortgagor - First Paragraph
(s)Note - Recital B
(t)Premises - Section 1
(u)Rents - Section 1(c)
(v)Secured Indebtedness - Section 3


38.Copy of Mortgage. Mortgagor hereby acknowledges receipt of a true copy of
this Mortgage at no additional charge.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Open-End Mortgage and
Security Agreement to be duly executed the day and year first above written.
MORTGAGOR:


HOOPER HOLMES, INC.
                            
                            
By: /s/ Michael J. Shea                        
Michael J. Shea
Chief Financial Officer


The address of the within
named Mortgagee is:
580 White Plains Road, Suite 610
Tarrytown, NY 10591


KELTIC FINANCIAL PARTNERS II, LP,
By Keltic Financial Services, LLC
Its General Partner
as Lender




By:_/s/ Oleh Szezupak
Oleh Szczupak
Executive Vice President


















[SIGNATURE PAGE TO MORTGAGE AND SECURITY AGREEMENT]




--------------------------------------------------------------------------------












    
EXHIBIT “A”
TO
MORTGAGE AND SECURITY AGREEMENT


DESCRIPTION OF PREMISES




PROFORMA POLICY
LEGAL DESCRIPTION
File No. CTA-58265    Policy No. 72307-77229392
ALL that certain tract, lot and parcel of land lying and being in the Township
of Bernards, County of Somerset and State of New Jersey.
BEING known and designated as Lot No. 59 in Block 94 as shown on a Certain map
entitled "Subdivision, Tax Lots 58 & 59 Block 94, Tax Map Sheet 19, Bernards
Township, Somerset County, New Jersey". dated July 27, 1982, prepared by
Couvrette Associates Inc., Consulting Engineers, said map being duly filed in
the Somerset County Clerk's Office on November 18, 1982 as Filed Map No. 1985.
BEING further described in accordance with a survey prepared by Teunisen
Surveying & Planning Co., Inc., dated January 16, 2007, as follows:
BEGINNING at a point in the southeasterly right-of-way line of Mount Airy Road,
said point being the following two courses from the intersection of the
.southeasterly right-of-way line of Mount Airy Road, with the northeasterly line
of land now or formerly New Jersey Power and Light Company; thence
a.    Along the southeasterly right-of-way line of Mount Airy Road. North 40
degrees 58 minutes 37 seconds East, parallel with and .33.00 feet southeasterly.
at a right angle, to the centerline of Mount .Airy Road, a distance of 210.86
feet; thence
b.     Continuing along the southeasterly right-of way line of Mount Airy Road,
North 40 degrees 42 minutes 37 seconds East, parallel with and 33.00 feet
southeasterly, at a right angle, to the centerline of Mount Airy Road, a
distance of 497.31 feet to the point of BEGlNNING; thence
(1)     Along the southeasterly right-of-way line of Mount Airy Road, North 40
degrees 42 minutes 37 seconds East, parallel with and 33.00 feet southeasterly,
at a right angle, to the centerline of Mount Airy Road, a distance of 100.00
feet; thence
(2)     Along the dividing line between Lot 58 and Lot 59 in Block 94, as shown
on the aforementioned filed map, South 28 degrees 57 minutes 5.3 seconds East, a
distance of 741.43 feet; thence
(3)     Continuing along the dividing line between Lot 58 and Lot 59 in Block
94, as show, on the aforementioned filed map, North 61 degrees 02 minutes 07
seconds East, a distance of 579.54 feet to land now or formerly Somerset Hills
Y.M.C.A.; thence


--------------------------------------------------------------------------------


(4)     Along land now or formerly Somerset Hills Y.M.C.A., South 26 degrees 56
minutes 23 seconds East, a distance of 338.83 feet to the northwesterly
right-of-way line of New Jersey State Highway Route No. 287; thence
(5)     Along the northwesterly right-of-way line of New Jersey State Highway
Route No. 287, South 41 degrees 39 minutes 11 seconds West, a distance of 322.13
feet, thence
(6)     Continuing along the northwesterly right-of-way line of New Jersey State
Highway Route No. 287, South 45 degrees 44 minutes 45 Seconds West, a distance
of 370.58 feet to land now or formerly White Airy III Associates; thence
(7)     Along land now or formerly White Airy III Associates, North 28 degrees
57 minutes 53 seconds West, a distance of 1249.94 feet to the southeasterly
right-of-way line of Mount Airy Road and the point of BEGINNING.
For Information Only:
Also known as Lot(s) 4, Block 2401 on the Tax Map of the Township of Bernards,
in the County of Somerset.




